


Exhibit 10iv
                                            [strykerlogo.jpg]
[letterheadimageloboa01.jpg]




Personal and confidential


February 10, 2016        
        
First Name Last Name


Dear First Name:


I am pleased to inform you that you are one of a select group of individuals
receiving a restricted stock units (RSUs) award in 2016. We use these awards to
reward performers who we believe will be key contributors to our growth well
into the future. The total Award Date Value (ADV) of your award is approximately
$xx,xxx.


You are receiving xxx RSUs with respect to Common Stock of Stryker Corporation.
Except as otherwise provided in the Terms and Conditions, one-third of these
RSUs will vest on March 21 of each of the three years beginning March 21, 2017.


You must “Accept” the award online via the UBS One Source web site located at
www.ubs.com/onesource/SYK between March 1 and March 31, 2016. The detailed terms
of the RSUs are in the Terms and Conditions, any applicable country addendum and
the provisions of the Company's 2011 Long-Term Incentive Plan. Those documents,
together with the related Prospectus, are available on the UBS One Source web
site, and you should read them before accepting the awards.


You can find additional educational materials on the UBS One Source web site in
the Library section, including RSUs brochures, RSUs Frequently Asked Questions
and RSUs Tax Questions & Answers.


Stryker’s success makes it possible for us to invest in people like you. Thank
you for your efforts in helping us deliver great results. With your help, I look
forward to another successful year.




Sincerely,
[signaturelobo.jpg]
Kevin A. Lobo
Chairman and CEO











Page 1

--------------------------------------------------------------------------------








STRYKER CORPORATION


TERMS AND CONDITIONS
RELATING TO RESTRICTED STOCK UNITS GRANTED
PURSUANT TO THE 2011 LONG-TERM INCENTIVE PLAN


1.    The Restricted Stock Units (“RSUs”) with respect to Common Stock of
Stryker Corporation (the “Company”) granted to you during 2016 are subject to
these Terms and Conditions Relating to Restricted Stock Units Granted Pursuant
to the 2011 Long-Term Incentive Plan, as amended (the “Terms and Conditions”)
and all of the terms and conditions of the Stryker Corporation 2011 Long-Term
Incentive Plan (the “2011 Plan”), which is incorporated herein by reference. In
the case of a conflict between these Terms and Conditions and the terms of the
2011 Plan, the provisions of the 2011 Plan will govern. Capitalized terms used
but not defined herein have the meaning provided therefor in the 2011 Plan. For
purposes of these Terms and Conditions, “Employer” means the Company or any
Subsidiary that employs you on the applicable date.


2.    Your right to receive the Shares issuable pursuant to the RSUs shall be
only as follows:
    
     (a)    If you continue to be an Employee, you will receive the Shares
underlying the RSUs that have become vested as soon as administratively possible
following the vesting date as set forth in the award document.


(b) If you cease to be an Employee by reason of Disability (as such term is
defined in the 2011 Plan or determined under local law) or death prior to the
date that your RSUs become fully vested, you or your estate will become fully
vested in your RSUs, and you, your legal representative or your estate will
receive all of the underlying Shares as soon as administratively practicable
following your termination by Disability or death.
    
(c)    If you cease to be an Employee prior to the date that your RSUs become
fully vested for any reason other than those provided in (b) above, you shall
cease vesting in your RSUs effective as of your Termination Date. If you are a
resident of or employed in the United States, “Termination Date” shall mean the
effective date of termination of your employment with your Employer. If you are
resident or employed outside of the United States, “Termination Date” shall mean
the earliest of (i) the date on which notice of termination is provided to you,
(ii) the last day of your active service with your Employer or (iii) the last
day on which you are an Employee of your Employer, as determined in each case
without including any required advance notice period and irrespective of the
status of the termination under local labor or employment laws.


(d)    Notwithstanding the foregoing, the Company may, in its sole discretion,
settle your RSUs in the form of: (i) a cash payment to the extent settlement in
Shares (1) is prohibited under local law, (2) would require you or the Company
to obtain the approval of any governmental and/or regulatory body in your
country of residence (and country of employment, if different) or (3) is
administratively burdensome or (ii) Shares, but require you to immediately sell
such Shares (in which case, the Company shall have the authority to issue sales
instructions in relation to such Shares on your behalf).


3.    The number of Shares subject to the RSUs shall be subject to adjustment
and the vesting dates hereof may be accelerated as follows:

Page 1

--------------------------------------------------------------------------------






(a)    In the event that the Shares, as presently constituted, shall be changed
into or exchanged for a different number or kind of shares of stock or other
securities of the Company or of another corporation (whether by reason of
merger, consolidation, recapitalization, reclassification, split-up, combination
of shares, or otherwise) or if the number of such Shares shall be increased
through the payment of a stock dividend or a dividend on the Shares of rights or
warrants to purchase securities of the Company shall be made, then there shall
be substituted for or added to each Share theretofore subject to the RSUs the
number and kind of shares of stock or other securities into which each
outstanding Share shall be so changed, or for which each such Share shall be
exchanged, or to which each such Share shall be entitled. The other terms of the
RSUs shall also be appropriately amended as may be necessary to reflect the
foregoing events. In the event there shall be any other change in the number or
kind of the outstanding Shares, or of any stock or other securities into which
such Shares shall have been exchanged, then if the Committee shall, in its sole
discretion, determine that such change equitably requires an adjustment in the
RSUs, such adjustment shall be made in accordance with such determination.


(b)    Fractional Shares resulting from any adjustment in the RSUs may be
settled in cash or otherwise as the Committee shall determine, in its sole
discretion. Notice of any adjustment will be given to you and such adjustment
(whether or not such notice is given) shall be effective and binding for all
purposes hereof.


(c)    The Committee shall have the power to amend the RSUs to permit the
immediate vesting of the RSUs (and to terminate any unvested RSUs) and the
distribution of the underlying Shares prior to the effectiveness of (i) any
disposition of substantially all of the assets of the Company or your Employer,
(ii) the shutdown, discontinuance of operations or dissolution of the Company or
your Employer, or (iii) the merger or consolidation of the Company or your
Employer with or into any other unrelated corporation.


4.    If you are resident or employed outside of the United States, you agree,
as a condition of the grant of the RSUs, to repatriate all payments attributable
to the Shares and/or cash acquired under the 2011 Plan (including, but not
limited to, dividends, dividend equivalents and any proceeds derived from the
sale of the Shares acquired pursuant to the RSUs) if required by and in
accordance with local foreign exchange rules and regulations in your country of
residence (and country of employment, if different). In addition, you also agree
to take any and all actions, and consent to any and all actions taken by the
Company and its Subsidiaries, as may be required to allow the Company and its
Subsidiaries to comply with local laws, rules and regulations in your country of
residence (and country of employment, if different). Finally, you agree to take
any and all actions as may be required to comply with your personal legal and
tax obligations under local laws, rules and regulations in your country of
residence (and country of employment, if different).


5.    If you are resident and/or employed in a country that is a member of the
European Union, the grant of the RSUs and these Terms and Conditions are
intended to comply with the age discrimination provisions of the EU Equal
Treatment Framework Directive, as implemented into local law (the “Age
Discrimination Rules”). To the extent that a court or tribunal of competent
jurisdiction determines that any provision of the Terms and Conditions are
invalid or unenforceable, in whole or in part, under the Age Discrimination
Rules, the Company, in its sole discretion, shall have the power and authority
to revise or strike such provision to the minimum extent necessary to make it
valid and enforceable to the full extent permitted under local law.


6.    Regardless of any action the Company and/or your Employer take with
respect to any or all income tax (including U.S. federal, state and local taxes
or non-U.S. taxes), social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), you acknowledge that the

Page 2

--------------------------------------------------------------------------------




ultimate liability for all Tax-Related Items legally due by you is and remains
your responsibility and that the Company and your Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including the grant of the RSUs, the
vesting of the RSUs, the subsequent sale of any Shares acquired pursuant to the
RSUs and the receipt of any dividends or dividend equivalents and (ii) do not
commit to structure the terms of the grant or any aspect of the RSUs to reduce
or eliminate your liability for Tax-Related Items. Further, if you become
subject to taxation in more than one country between the grant date and the date
of any relevant taxable or tax withholding event, as applicable, you acknowledge
that the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one country.


Prior to the delivery of Shares upon the vesting of your RSUs, if your country
of residence (and/or the country of employment, if different) requires
withholding of Tax-Related Items, the Company shall withhold a sufficient number
of whole Shares otherwise issuable upon the vesting of the RSUs that have an
aggregate Fair Market Value sufficient to pay the minimum Tax-Related Items
required to be withheld with respect to the Shares. In cases where the Fair
Market Value of the number of whole Shares withheld is greater than the minimum
Tax-Related Items required to be withheld, the Company shall make a cash payment
to you equal to the difference as soon as administratively practicable. The cash
equivalent of the Shares withheld will be used to settle the obligation to
withhold the Tax-Related Items. Alternatively, your Employer may withhold the
minimum Tax-Related Items required to be withheld with respect to the Shares in
cash from your regular salary and/or wages or any other amounts payable to you.
In the event the withholding requirements are not satisfied through the
withholding of Shares by the Company or through your regular salary and/or wages
or other amounts payable to you by your Employer, no Shares will be issued to
you (or your estate) upon vesting of the RSUs unless and until satisfactory
arrangements (as determined by the Board of Directors) have been made by you
with respect to the payment of any Tax-Related Items that the Company or your
Employer determines, in its sole discretion, must be withheld or collected with
respect to such RSUs. By accepting this grant of RSUs, you expressly consent to
the withholding of Shares and/or withholding from your regular salary and/or
wages or other amounts payable to you as provided for hereunder. All other
Tax-Related Items related to the RSUs and any Shares delivered in payment
thereof are your sole responsibility.


7.    The RSUs are intended to be exempt from the requirements of Code Section
409A. The 2011 Plan and these Terms and Conditions shall be administered and
interpreted in a manner consistent with this intent. If the Company determines
that these Terms and Conditions are subject to Code Section 409A and that it has
failed to comply with the requirements of that Section, the Company may, at the
Company’s sole discretion and without your consent, amend these Terms and
Conditions to cause them to comply with Code Section 409A or be exempt from Code
Section 409A.


8.    If you were required to sign the “Stryker Confidentiality, Intellectual
Property, Non-Competition and Non-Solicitation Agreement” or a similar agreement
in order to receive the RSUs or have previously signed such an agreement and you
breach any non-competition, non-solicitation or non-disclosure provision or
provision as to ownership of inventions contained therein at any time while
employed by the Company or a Subsidiary, or during the one-year period following
termination of employment, any unvested RSUs shall be rescinded and you shall
return to the Company all Shares that were acquired upon vesting of the RSUs
that you have not disposed of. Further, you shall pay to the Company an amount
equal to the profit realized by you (if any) on all Shares that were acquired
upon vesting of the RSUs that you have disposed of. For purposes of the
preceding sentence, the profit shall be the Fair Market Value of the Shares at
the time of disposition.


9.    The RSUs shall be transferable only by will or the laws of descent and
distribution. If you

Page 3

--------------------------------------------------------------------------------




purport to make any transfer of the RSUs, except as aforesaid, the RSUs and all
rights thereunder shall terminate immediately.


10.    The RSUs shall not be vested in whole or in part, and the Company shall
not be obligated to issue any Shares subject to the RSUs, if such issuance
would, in the opinion of counsel for the Company, violate the Securities Act of
1933 or any other U.S. federal, state or non-U.S. statute having similar
requirements as it may be in effect at the time. The RSUs are subject to the
further requirement that, if at any time the Board of Directors shall determine
in its discretion that the listing or qualification of the Shares subject to the
RSUs under any securities exchange requirements or under any applicable law, or
the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of or in connection with the issuance of shares
pursuant to the RSUs, the RSUs may not be vested in whole or in part unless such
listing, qualification, consent or approval shall have been effected or obtained
free of any conditions not acceptable to the Board of Directors.


11.    The grant of the RSUs shall not confer upon you any right to continue in
the employ of your Employer nor limit in any way the right of your Employer to
terminate your employment at any time. You shall have no rights as a shareholder
of the Company with respect to any Shares issuable upon the vesting of the RSUs
until the date of issuance of such Shares.


12.     You acknowledge and agree that the 2011 Plan is discretionary in nature
and may be amended, cancelled, or terminated by the Company, in its sole
discretion, at any time. The grant of the RSUs under the 2011 Plan is a one-time
benefit and does not create any contractual or other right to receive a grant of
RSUs or any other award under the 2011 Plan or other benefits in lieu thereof in
the future. Future grants, if any, will be at the sole discretion of the
Company, including, but not limited to, the form and timing of any grant, the
number of Shares subject to the grant, and the vesting provisions. Any
amendment, modification or termination of the 2011 Plan shall not constitute a
change or impairment of the terms and conditions of your employment with your
Employer.


13.    Your participation in the 2011 Plan is voluntary. The value of the RSUs
and any other awards granted under the 2011 Plan is an extraordinary item of
compensation outside the scope of your employment (and your employment contract,
if any). Any grant under the 2011 Plan, including the grant of the RSUs, is not
part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension, or retirement benefits or similar payments.


14.    These Terms and Conditions shall bind and inure to the benefit of the
Company, its successors and assigns and you and your estate in the event of your
death.
    
15.    The Company and your Employer hereby notify you of the following in
relation to your personal data and the collection, processing and transfer of
such data in relation to the grant of the RSUs and your participation in the
2011 Plan pursuant to applicable personal data protection laws. The collection,
processing and transfer of your personal data is necessary for the Company’s
administration of the 2011 Plan and your participation in the 2011 Plan, and
your denial and/or objection to the collection, processing and transfer of
personal data may affect your ability to participate in the 2011 Plan. As such,
you voluntarily acknowledge, consent and agree (where required under applicable
law) to the collection, use, processing and transfer of personal data as
described herein.
    
The Company and your Employer hold certain personal information about you,
including (but not

Page 4

--------------------------------------------------------------------------------




limited to) your name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any Shares or directorships held in the Company, details of all RSUs
or any other entitlement to Shares awarded, canceled, purchased, vested,
unvested or outstanding in your favor for the purpose of managing and
administering the 2011 Plan (“Data”). The Data may be provided by you or
collected, where lawful, from third parties, and the Company and your Employer
will process the Data for the exclusive purpose of implementing, administering
and managing your participation in the 2011 Plan. The data processing will take
place through electronic and non-electronic means according to logics and
procedures strictly correlated to the purposes for which the Data is collected
and with confidentiality and security provisions as set forth by applicable laws
and regulations in your country of residence. Data processing operations will be
performed minimizing the use of personal and identification data when such
information is unnecessary for the processing purposes sought. The Data will be
accessible within the Company’s organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
2011 Plan and for your participation in the 2011 Plan.


The Company and your Employer will transfer Data as necessary for the purpose of
implementation, administration and management of your participation in the 2011
Plan, and the Company and your Employer may each further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the 2011 Plan. These recipients may be located in the European
Economic Area, the United States or elsewhere throughout the world. You hereby
authorize (where required under applicable law) the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for
purposes of implementing, administering and managing your participation in the
2011 Plan, including any requisite transfer of such Data as may be required for
the administration of the 2011 Plan and/or the subsequent holding of Shares on
your behalf to a broker or other third party with whom you may elect to deposit
any Shares acquired pursuant to the 2011 Plan.


You may, at any time, exercise your rights provided under applicable personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion or blockage (for
breach of applicable laws) of the Data and (d) oppose, for legal reasons, the
collection, processing or transfer of the Data that is not necessary or required
for the implementation, administration and/or operation of the 2011 Plan and
your participation in the 2011 Plan. You may seek to exercise these rights by
contacting your local HR manager.


16.    The grant of the RSUs is not intended to be a public offering of
securities in your country of residence (and country of employment, if
different). The Company has not submitted any registration statement, prospectus
or other filing with the local securities authorities (unless otherwise required
under local law). No employee of the Company is permitted to advise you on
whether you should acquire Shares under the 2011 Plan or provide you with any
legal, tax or financial advice with respect to the grant of the RSUs. The
acquisition of Shares involves certain risks, and you should carefully consider
all risk factors and tax considerations relevant to the acquisition of Shares
under the 2011 Plan and the disposition of them. Further, you should carefully
review all of the materials related to the RSUs and the 2011 Plan, and you
should consult with your personal legal, tax and financial advisors for
professional advice in relation to your personal circumstances.


17.    All questions concerning the construction, validity and interpretation of
the RSUs and the 2011 Plan shall be governed and construed according to the laws
of the state of Michigan, without regard to the application of the conflicts of
laws provisions thereof. Any disputes regarding the RSUs or the 2011 Plan shall
be brought only in the state or federal courts of the state of Michigan.



Page 5

--------------------------------------------------------------------------------




18.    The Company may, in its sole discretion, decide to deliver any documents
related to the RSUs or other awards granted to you under the 2011 Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the 2011 Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.


19.    The invalidity or unenforceability of any provision of the 2011 Plan or
these Terms and Conditions shall not affect the validity or enforceability of
any other provision of the 2011 Plan or these Terms and Conditions.


20.    If you are resident outside of the United States, you acknowledge and
agree that it is your express intent that these Terms and Conditions, the 2011
Plan and all other documents, notices and legal proceedings entered into, given
or instituted pursuant to the RSUs be drawn up in English. If you have received
these Terms and Conditions, the 2011 Plan or any other documents related to the
RSUs translated into a language other than English and the meaning of the
translated version is different than the English version, the English version
will control.


21.    Notwithstanding any provisions of these Terms and Conditions to the
contrary, the RSUs shall be subject to any special terms and conditions for your
country of residence (and country of employment, if different) set forth in an
addendum to these Terms and Conditions (an “Addendum”). Further, if you transfer
your residence and/or employment to another country reflected in an Addendum to
these Terms and Conditions at the time of transfer, the special terms and
conditions for such country will apply to you to the extent the Company
determines, in its sole discretion, that the application of such special terms
and conditions is necessary or advisable in order to comply with local law,
rules and regulations or to facilitate the operation and administration of the
award and the 2011 Plan (or the Company may establish alternative terms and
conditions as may be necessary or advisable to accommodate your transfer). In
all circumstances, any applicable Addendum shall constitute part of these Terms
and Conditions.


22.     The Company reserves the right to impose other requirements on the RSUs,
any Shares acquired pursuant to the RSUs and your participation in the 2011 Plan
to the extent the Company determines, in its sole discretion, that such other
requirements are necessary or advisable in order to comply with local law, rules
and regulations or to facilitate the operation and administration of the award
and the 2011 Plan. Such requirements may include (but are not limited to)
requiring you to sign any agreements or undertakings that may be necessary to
accomplish the foregoing.


23.     Notwithstanding any other provision of this Agreement to the contrary,
you acknowledge and agree that your RSUs, any Shares acquired pursuant thereto
and/or any amount received with respect to any sale of such Shares are subject
to potential cancellation, recoupment, rescission, payback or other action in
accordance with the terms of the Company’s Recoupment Policy as in effect on the
date of grant (a copy of which has been furnished to you) and as the Recoupment
Policy may be amended from time to time in order to comply with changes in laws,
rules or regulations that are applicable to such RSUs and Shares. You agree and
consent to the Company’s application, implementation and enforcement of (a) the
Recoupment Policy and (b) any provision of applicable law relating to
cancellation, recoupment, rescission or payback of compensation and expressly
agree that the Company may take such actions as are necessary to effectuate the
Recoupment Policy (as applicable to you) or applicable law without further
consent or action being required by you. For purposes of the foregoing, you
expressly and explicitly authorize the Company to issue instructions, on your
behalf, to any brokerage firm and/or third party administrator engaged by the

Page 6

--------------------------------------------------------------------------------




Company to hold your Shares and other amounts acquired under the Plan to
re-convey, transfer or otherwise return such Shares and/or other amounts to the
Company. To the extent that the terms of this Agreement and the Recoupment
Policy conflict, the terms of the Recoupment Policy shall prevail. 1 


24.    By accepting the grant of the RSUs, you acknowledge that you have read
these Terms and Conditions, the Addendum to these Terms and Conditions (as
applicable) and the 2011 Plan, and specifically accept and agree to the
provisions therein.




STRYKER CORPORATION


ADDENDUM TO
TERMS AND CONDITIONS
RELATING TO RESTRICTED STOCK UNITS GRANTED
PURSUANT TO THE 2011 PLAN


In addition to the terms of the 2011 Plan and the Terms and Conditions, the RSUs
are subject to the following additional terms and conditions (the “Addendum”).
All capitalized terms as contained in this Addendum shall have the same meaning
as set forth in the 2011 Plan and the Terms and Conditions. Pursuant to Section
21 of the Terms and Conditions, if you transfer your residence and/or employment
to another country reflected in an Addendum at the time of transfer, the special
terms and conditions for such country will apply to you to the extent the
Company determines, in its sole discretion, that the application of such terms
and conditions is necessary or advisable in order to comply with local law,
rules and regulations, or to facilitate the operation and administration of the
award and the 2011 Plan (or the Company may establish alternative terms and
conditions as may be necessary or advisable to accommodate your transfer).


AUSTRALIA


1.RSUs Conditioned on Satisfaction of Regulatory Obligations. If you are (a) a
director of a Subsidiary incorporated in Australia, or (b) a person who is a
management-level executive of a Subsidiary incorporated in Australia and who
also is a director of a Subsidiary incorporated outside of the Australia, the
grant of the RSUs is conditioned upon satisfaction of the shareholder approval
provisions of section 200B of the Corporations Act 2001 (Cth) in Australia.


The Australian Offer document can be accessed here [UBS INSERT LINK HERE]


BRAZIL


1.     Labor Law Acknowledgment. By accepting the RSUs, you acknowledge and
agree, for all legal purposes, that (a) the benefits provided under the Terms
and Conditions and the 2011 Plan are the result of commercial transactions
unrelated to your employment; (b) the Terms and Conditions and the 2011 Plan are
not a part of the terms and conditions of your employment; and (c) the income
from the RSUs, if any, is not part of your remuneration from employment.


1 Applicable only to corporate officers elected by the Board of Directors other
than Assistant Secretaries, Assistant Treasurers, and Assistant Controllers.



Page 7

--------------------------------------------------------------------------------






2.    Compliance with Law. By accepting the RSUs, you acknowledge and agree your
agreement to comply with applicable Brazilian laws and to pay any and all
applicable taxes associated with the vesting of the RSUs, the issuance and/or
sale of Shares acquired under the Plan and the receipt of any dividends.


CANADA


1.    Settlement in Shares. Notwithstanding anything to the contrary in the
Terms and Conditions or the 2011 Plan, the RSUs shall be settled only in Shares
(and may not be settled in cash).


2.    Use of English Language.  If you are a resident of Quebec, by accepting
your RSUs, you acknowledge and agree that it is your wish that the Terms and
Conditions, this Addendum, as well as all other documents, notices and legal
proceedings entered into, given or instituted pursuant to your RSUs, either
directly or indirectly, be drawn up in English.


Langue anglaise. En acceptant l'allocation de vos RSUs, vous reconnaissez et
acceptez avoir souhaité que le Termes et Conditions, le présent avenant, ainsi
que tous autres documents exécutés, avis donnés et procédures judiciaires
intentées, relatifs, directement ou indirectement, à l'allocation de vos RSUs,
soient rédigés en anglais.


BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE PROVISIONS OF THE
2011 PLAN, THE TERMS AND CONDITIONS AND THIS ADDENDUM.


PLEASE SIGN AND RETURN THIS ADDENDUM VIA EMAIL NO LATER THAN APRIL 30, 2016 TO
STOCKPLANADMINISTRATION@STRYKER.COM.




___________________________________     ______________________________
Employee Signature                    Employee Name (Printed)


_____________________
Date    


CHILE


1.    Private Placement. The following provision shall replace Section 16 of the
Terms and Conditions:


The grant of the RSUs hereunder is not intended to be a public offering of
securities in Chile but instead is intended to be a private placement.


a)
The starting date of the offer will be the grant date, and this offer conforms
to General Ruling no. 336 of the Chilean Superintendence of Securities and
Insurance;

b)
The offer deals with securities not registered in the registry of securities or
in the registry of foreign securities of the Chilean Superintendence of
Securities and Insurance, and therefore such securities are not subject to its
oversight;

c)
The Company, as the issuer, is not obligated to provide public information in
Chile regarding the foreign securities, as such securities are not registered
with the Chilean Superintendence of Securities and Insurance; and

d)
The Shares, as foreign securities, shall not be subject to public offering as
long as they are not registered with the corresponding registry of securities in
Chile.


Page 8

--------------------------------------------------------------------------------






a)
La fecha de inicio de la oferta será el de la fecha de otorgamiento y esta
oferta se acoge a la norma de Carácter General n° 336 de la Superintendencia de
Valores y Seguros Chilena;

b)
La oferta versa sobre valores no inscritos en el registro de valores o en el
registro de valores extranjeros que lleva la Superintendencia de Valores y
Seguros Chilena, por lo que tales valores no están sujetos a la fiscalización de
ésta;

c)
Por tratar de valores no inscritos no existe la obligación por parte del emisor
de entregar en chile información pública respecto de esos valores; y

d)
Esos valores no podrán ser objeto de oferta pública mientras no sean inscritos
en el registro de valores correspondiente.





CHINA


1.    RSUs Conditioned on Satisfaction of Regulatory Obligations. If you are a
People's Republic of China ("PRC") national, the grant of the RSUs is
conditioned upon the Company securing all necessary approvals from the PRC State
Administration of Foreign Exchange to permit the operation of the 2011 Plan and
the participation of PRC nationals employed by the Employer, as determined by
the Company in its sole discretion.


2.    Sale of Shares. Notwithstanding anything to the contrary in the 2011 Plan,
upon any termination of employment with the Employer, you shall be required to
sell all Shares acquired under the 2011 Plan within such time period as may be
established by the PRC State Administration of Foreign Exchange.


3.     Exchange Control Restrictions. You acknowledge and agree that you will be
required immediately to repatriate to the PRC the proceeds from the sale of any
Shares acquired under the 2011 Plan, as well as any other cash amounts
attributable to the Shares acquired under the 2011 Plan (collectively, "Cash
Proceeds"). Further, you acknowledge and agree that the repatriation of the Cash
Proceeds must be effected through a special bank account established by your
Employer, the Company or one of its Subsidiaries, and you hereby consent and
agree that the Cash Proceeds may be transferred to such account by the Company
on your behalf prior to being delivered to you. The Cash Proceeds may be paid to
you in U.S. dollars or local currency at the Company’s discretion. If the Cash
Proceeds are paid to you in U.S. dollars, you understand that a U.S. dollar bank
account must be established and maintained in China so that the proceeds may be
deposited into such account. If the Cash Proceeds are paid to you in local
currency, you acknowledge and agree that the Company is under no obligation to
secure any particular exchange conversion rate and that the Company may face
delays in converting the Cash Proceeds to local currency due to exchange control
restrictions. You agree to bear any currency fluctuation risk between the time
the Shares are sold and the Cash Proceeds are converted into local currency and
distributed to you. You further agree to comply with any other requirements that
may be imposed by your Employer, the Company and its Subsidiaries in the future
in order to facilitate compliance with exchange control requirements in the PRC.


FINLAND


1.    Withholding of Tax-Related Items. Notwithstanding anything in Section 6 of
the Terms and Conditions to the contrary, if you are a local national of
Finland, any Tax-Related Items shall be withheld only in cash from your regular
salary/wages or other amounts payable to you in cash or such other withholding
methods as may be permitted under the 2011 Plan and allowed under local law.

Page 9

--------------------------------------------------------------------------------






FRANCE


1.    Use of English Language.  By accepting your RSUs, you acknowledge and
agree that it is your wish that the Terms and Conditions, this Addendum, as well
as all other documents, notices and legal proceedings entered into, given or
instituted pursuant to your RSUs, either directly or indirectly, be drawn up in
English.


Langue anglaise. En acceptant l'allocation de vos RSUs, vous reconnaissez et
acceptez avoir souhaité que le Termes et Conditions, le présent avenant, ainsi
que tous autres documents exécutés, avis donnés et procédures judiciaires
intentées, relatifs, directement ou indirectement, à l'allocation de vos RSUs,
soient rédigés en anglais.


BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE PROVISIONS OF THE
2011 PLAN, THE TERMS AND CONDITIONS AND THIS ADDENDUM.


PLEASE SIGN AND RETURN THIS ADDENDUM VIA EMAIL NO LATER THAN APRIL 30, 2016 TO
STOCKPLANADMINISTRATION@STRYKER.COM.




___________________________________     ______________________________
Employee Signature                    Employee Name (Printed)


_____________________
Date    


HONG KONG


1.    IMPORTANT NOTICE. WARNING: The contents of the Terms and Conditions, the
Addendum, the 2011 Plan, and all other materials pertaining to the RSUs and/or
the 2011 Plan have not been reviewed by any regulatory authority in Hong Kong.
You are hereby advised to exercise caution in relation to the offer thereunder.
If you have any doubts about any of the contents of the aforesaid materials, you
should obtain independent professional advice.


2.    Nature of the Plan. The Company specifically intends that the 2011 Plan
will not be treated as an occupational retirement scheme for purposes of the
Occupational Retirement Schemes Ordinance (“ORSO”). To the extent any court,
tribunal or legal/regulatory body in Hong Kong determines that the 2011 Plan
constitutes an occupational retirement scheme for the purposes of ORSO, the
grant of the RSUs shall be null and void.


MEXICO


1.    Commercial Relationship. You expressly recognize that your participation
in the 2011 Plan and the Company’s grant of the RSUs do not constitute an
employment relationship between you and the Company. You have been granted the
RSUs as a consequence of the commercial relationship between the Company and the
Subsidiary in Mexico that employs you, and the Company’s Subsidiary in Mexico is
your sole employer. Based on the foregoing, (a) you expressly recognize the 2011
Plan and the benefits you may derive from your participation in the 2011 Plan do
not establish any rights between you and the Company’s Subsidiary in Mexico that
employs you, (b) the 2011 Plan and the benefits you may derive from your
participation in the 2011 Plan are not part of the employment conditions and/or
benefits provided by the

Page 10

--------------------------------------------------------------------------------




Company’s Subsidiary in Mexico that employs you, and (c) any modification or
amendment of the 2011 Plan by the Company, or a termination of the 2011 Plan by
the Company, shall not constitute a change or impairment of the terms and
conditions of your employment with the Company’s Subsidiary in Mexico that
employs you.


2.    Extraordinary Item of Compensation. You expressly recognize and
acknowledge that your participation in the 2011 Plan is a result of the
discretionary and unilateral decision of the Company, as well as your free and
voluntary decision to participate in the 2011 Plan in accord with the terms and
conditions of the 2011 Plan, the Terms and Conditions, and this Addendum. As
such, you acknowledge and agree that the Company may, in its sole discretion,
amend and/or discontinue your participation in the 2011 Plan at any time and
without any liability. The value of the RSUs is an extraordinary item of
compensation outside the scope of your employment contract, if any. The RSUs are
not part of your regular or expected compensation for purposes of calculating
any severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits, or any similar payments,
which are the exclusive obligations of the Company’s Subsidiary in Mexico that
employs you.


BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE PROVISIONS OF THE
2011 PLAN, THE TERMS AND CONDITIONS AND THIS ADDENDUM.


PLEASE SIGN AND RETURN THIS ADDENDUM VIA EMAIL NO LATER THAN APRIL 30, 2016 TO
STOCKPLANADMINISTRATION@STRYKER.COM.






___________________________________     ______________________________
Employee Signature                    Employee Name (Printed)


_____________________
Date    


NETHERLANDS


1.    Waiver of Termination Rights. As a condition to the grant of the RSUs, you
hereby waive any and all rights to compensation or damages as a result of the
termination of your employment with the Company and the Employer for any reason
whatsoever, insofar as those rights result or may result from (a) the loss or
diminution in value of such rights or entitlements under the 2011 Plan, or (b)
you ceasing to have rights under or ceasing to be entitled to any awards under
the 2011 Plan as a result of such termination.


RUSSIA


1.    IMPORTANT EMPLOYEE NOTIFICATION. If you are a citizen of the Russian
Federation, any cash proceeds derived from the 2011 Plan (including any dividend
equivalents payable in cash but excluding cash dividends) must be remitted
directly to a personal bank account opened with an authorized bank in the
Russian Federation (an "Authorized Russian Account"). Thereafter, you may, in
your sole discretion, personally transfer such amounts from your Authorized
Russian Account to a bank account legally established outside of the Russian
Federation with a non-Russian bank located in the Organization for Economic
Co-operation and Development or the Financial Action Task Force countries (an
"Authorized Foreign Account"). Cash dividends (but not dividend equivalents
payable in cash) can be remitted directly to an Authorized Foreign Account.
However, you are required to notify the Russian tax authorities within

Page 11

--------------------------------------------------------------------------------




one month of opening or closing an Authorized Foreign Account or changing the
account details. You also are required to file quarterly reports of any
transactions involving any Authorized Foreign Account you hold with the Russian
tax authorities.
2.    SECURITIES LAW NOTIFICATION. The grant of RSUs and the issuance of Shares
upon vesting are not intended to be an offering of securities with the Russian
Federation, and the Terms and Conditions, the 2011 Plan, this Addendum and all
other materials that you receive in connection with the grant of RSUs and your
participation in the 2011 Plan (collectively, "Grant Materials") do not
constitute advertising or a solicitation within the Russian Federation. In
connection with your grant of RSUs, the Company has not submitted any
registration statement, prospectus or other filing with the Russian Federal Bank
or any other governmental or regulatory body within the Russian Federation, and
the Grant Materials expressly may not be used, directly or indirectly, for the
purpose of making a securities offering or public circulation of Shares within
the Russian Federation.
SINGAPORE


1.    Qualifying Person Exemption. The following provision shall replace Section
16 of the Terms and Conditions:


The grant of the RSUs under the 2011 Plan is being made pursuant to the
“Qualifying Person” exemption” under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2011 Ed.) (“SFA”). The 2011 Plan has not been lodged
or registered as a prospectus with the Monetary Authority of Singapore. You
should note that, as a result, the RSUs are subject to section 257 of the SFA
and you will not be able to make (a) any subsequent sale of the Shares in
Singapore or (ii) any offer of such subsequent sale of the Shares subject to
the RSUs in Singapore, unless such sale or offer is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the SFA (Chapter 289, 2011 Ed.).


SOUTH AFRICA


1.    Withholding Taxes. The following provision supplements Section 6 of the
Terms and Conditions: By accepting the RSUs, you agree to notify your Employer
in South Africa of the amount of any gain realized upon vesting of the RSUs. If
you fail to advise your Employer of the gain realized upon vesting of the RSUs,
you may be liable for a fine. You will be responsible for paying any difference
between the actual tax liability and the amount withheld.


2.    Exchange Control Obligations. You are solely responsible for complying
with applicable exchange control regulations and rulings (the “Exchange Control
Regulations”) in South Africa. As the Exchange Control Regulations change
frequently and without notice, you should consult your legal advisor prior to
the acquisition or sale of Shares under the 2011 Plan to ensure compliance with
current Exchange Control Regulations. Neither the Company nor any of its
Subsidiaries will be liable for any fines or penalties resulting from your
failure to comply with applicable laws.


3.    Securities Law Information and Deemed Acceptance of RSUs.  Neither the
RSUs nor the underlying Shares shall be publicly offered or listed on any stock
exchange in South Africa.  The offer is intended to be private pursuant to
Section 96 of the Companies Act and is not subject to the supervision of any
South African governmental authority. Pursuant to Section 96 of the Companies
Act, the RSU offer must be finalized on or before the 60th day following the
grant date.  If you do not want to accept the RSUs, you are required to decline
the RSUs no later than the 60th day following the grant date.  If you do not
reject the RSUs on or before the 60th day following the grant date,  you will be
deemed to accept the RSUs.



Page 12

--------------------------------------------------------------------------------




SPAIN
1.    Acknowledgement of Discretionary Nature of the 2011 Plan; No Vested
Rights. In accepting the RSUs, you acknowledge that you consent to participation
in the 2011 Plan and have received a copy of the 2011 Plan. You understand that
the Company has unilaterally, gratuitously and in its sole discretion granted
RSUs under the 2011 Plan to individuals who may be employees of the Company or
its Subsidiaries throughout the world. The decision is a limited decision that
is entered into upon the express assumption and condition that any grant will
not economically or otherwise bind the Company or any of its Subsidiaries on an
ongoing basis. Consequently, you understand that the RSUs are granted on the
assumption and condition that the RSUs and the Shares acquired upon vesting of
the RSUs shall not become a part of any employment contract (either with the
Company or any of its Subsidiaries) and shall not be considered a mandatory
benefit, salary for any purposes (including severance compensation) or any other
right whatsoever. In addition, you understand that this grant would not be made
to you but for the assumptions and conditions referenced above. Thus, you
acknowledge and freely accept that should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, the RSUs
shall be null and void.


You understand and agree that, as a condition of the grant of the RSUs, any
unvested RSUs as of the date you cease active employment will be forfeited
without entitlement to the underlying Shares or to any amount of indemnification
in the event of the termination of employment by reason of, but not limited to,
(i) material modification of the terms of employment under Article 41 of the
Workers’ Statute or (ii) relocation under Article 40 of the Workers’ Statute.
You acknowledge that you have read and specifically accept the conditions
referred to in the Terms and Conditions regarding the impact of a termination of
employment on your RSUs.


BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE PROVISIONS OF THE
2011 PLAN, THE TERMS AND CONDITIONS AND THIS ADDENDUM.


PLEASE SIGN AND RETURN THIS ADDENDUM VIA EMAIL NO LATER THANAPRIL 30, 2016 TO
STOCKPLANADMINISTRATION@STRYKER.COM.




___________________________________     ______________________________
Employee Signature                    Employee Name (Printed)


_____________________
Date    


UNITED KINGDOM
1.    Income Tax and Social Insurance Contribution Withholding. The following
provision shall replace Section 6 of the Terms and Conditions:


(a)    Regardless of any action the Company or the Employer takes with respect
to any or all income tax, primary and secondary Class 1 National Insurance
contributions, payroll tax, payment on account or other tax-related withholding
attributable to or payable in connection with or pursuant to the grant or
vesting of the RSUs and the acquisition of Shares, or the release or assignment
of the RSUs for consideration, or the receipt of any other benefit in connection
with the RSUs (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility.
Furthermore, the Company and/or the Employer (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the RSUs, including the grant or vesting of the RSUs and the
acquisition of Shares, the subsequent sale of any Shares acquired upon vesting
and the receipt of any dividends or dividend-equivalents; and (b) do not commit
to structure the terms of the grant or any aspect of the RSUs to reduce or
eliminate your liability for Tax-Related Items. Further, if you become subject
to

Page 13

--------------------------------------------------------------------------------




taxation in more than one country between the date of grant and the date of any
relevant taxable or tax withholding event, as applicable, you acknowledge that
the Company and/or the Employer may be required to withhold or account for
Tax-Related Items in more than one country.
(b)    As a condition of the issuance of Shares (or cash payment) upon vesting
of the RSUs, the Company and/or the Employer shall be entitled to withhold and
you agree to pay, or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy, all obligations of the Company and/or the
Employer to account to HM Revenue & Customs (“HMRC”) for any Tax-Related Items.
In this regard, you authorize the Company and/or the Employer to withhold all
applicable Tax-Related Items legally payable by you from any salary/wages or
other cash compensation payable to you. Alternatively, or in addition, if
permissible under local law, you authorize the Company and/or the Employer, at
its discretion and pursuant to such procedures as it may specify from time to
time, to satisfy the obligations with regard to all Tax-Related Items legally
payable by you by the Company withholding from the Shares to be issued upon
vesting of the RSUs a sufficient number of whole Shares having an aggregate Fair
Market Value that would satisfy the withholding amount, provided, however, that
in no event may the whole number of Shares withheld in the case of this clause
exceed the applicable statutory minimum withholding rates (if any). You shall be
deemed to have been issued the full number of Shares subject to the RSUs,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of the RSUs.
(c)    If, by the date on which the event giving rise to the Tax-Related Items
occurs (the "Chargeable Event"), you have relocated to a jurisdiction other than
the United Kingdom, you acknowledge that the Company and/or the Employer may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction, including the United Kingdom. You also agree that the Company and
the Employer may determine the amount of Tax-Related Items to be withheld and
accounted for by reference to the maximum applicable rates, without prejudice to
any right which you may have to recover any overpayment from the relevant tax
authorities.
(d)    You shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to account to HMRC with
respect to the Chargeable Event that cannot be satisfied by the means previously
described. If payment or withholding is not made within 90 days of the
Chargeable Event or within 90 days after the end of the UK tax year in which the
Chargeable Event occurs or such other period specified in section 222(1)(c) of
the U.K. Income Tax (Earnings and Pensions) Act 2003 (the "Due Date"), you agree
that the amount of any uncollected Tax-Related Items shall (assuming you are not
a director or executive officer of the Company (within the meaning of Section
13(k) of the U.S. Securities and Exchange Act of 1934, as amended), constitute a
loan owed by you to your Employer, effective on the Due Date. You agree that the
loan will bear interest at the then-current HMRC Official Rate and it will be
immediately due and repayable, and the Company and/or the Employer may recover
it at any time thereafter by any of the means referred to above. If any of the
foregoing methods of collection are not allowed under applicable laws or if you
fail to comply with your obligations in connection with the Tax-Related Items as
described in this section, the Company may refuse to deliver the Shares acquired
under the 2011 Plan.
2.    Exclusion of Claim. You acknowledge and agree that you will have no
entitlement to compensation or damages in consequence of the termination of your
employment with the Company and the Subsidiary that employs you for any reason
whatsoever and whether or not in breach of contract, insofar as any purported
claim to such entitlement arises or may arise from your ceasing to have rights
under or to be entitled to vest in the RSUs as a result of such termination of
employment (whether the termination is in breach of contract or otherwise), or
from the loss or diminution in value of the RSUs. Upon the grant of the RSUs,
you shall be deemed irrevocably to have waived any such entitlement.

Page 14